Citation Nr: 0313491	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1972 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and September 2000 RO 
rating decisions that denied entitlement to non-service-
connected pension.  This case was previously before the Board 
in March 2002 and in September 2002 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The medical evidence in the file includes varied findings 
with respect to the nature and severity of the veteran's non-
service-connected disabilities, which include hearing loss, 
hepatitis C, scars, ecchymosis of the left eye, knee 
disabilities, right shoulder disability, clavicle disability, 
right ankle disability, disabilities of the hands, residuals 
of multiple concussions, headaches, seizures, and psychiatric 
disability.  

2.  The benefit sought cannot be established without 
additional medical evidence regarding the current nature and 
severity of the veteran's disabilities.  

3.  Without good cause shown, the veteran failed to report 
for VA examinations scheduled on October 29, 1999 and August 
22, 2000.




CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.321, 3.655, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his nonservice-connected 
disabilities are of such severity as to render him 
permanently and totally disabled and unable to obtain or 
retain any form of substantially gainful employment.  

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled due to disabilities not the result of 
his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. § 3.342 (2002).  Permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance as to how a veteran's 
entitlement to a permanent and total disability rating is to 
be adjudicated.  See, e.g., Talley, supra; Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  Among the instructions provided by the 
Court is a directive that VA perform an evaluation "under 
the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability."  
Roberts, 2 Vet. App. at 390.

There are several different bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  One way is to establish, by use of the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities, that the veteran has a lifetime impairment 
which is sufficient to render it impossible for an "average 
person" to follow a substantially gainful occupation.  The 
"average person" standard is outlined in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  This process 
requires rating and then combining each disability rating 
pursuant to 38 C.F.R. § 4.25 (2002) to determine whether the 
veteran holds a combined 100 percent evaluation for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2002).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes by showing that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17 (2002).  However, if there 
is only one such disability, it must be ratable at 60 percent 
or more; if there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to at least 70 percent.  38 C.F.R. §§ 4.16(a), 4.17 (2002).

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(2002). 

Additionally, under 38 U.S.C.A. § 1502, a person shall now be 
considered to be permanently and totally disabled if such 
person is a patient in a nursing home for long-term care 
because of disability, disabled as determined by the 
Commissioner of Social Security for purposes of any benefits 
administered by the Commissioner, unemployable as the result 
of disability reasonably certain to continue through the life 
of the person, or suffering from any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue through 
the life of the person, or any disease or disorder determined 
by the Secretary to be of such a nature or extent as to 
justify a determination that persons suffering therefrom are 
permanently and totally disabled.  38 U.S.C.A. § 1502 (West 
2002); see 68 Fed. Reg. 34539-43 (June 10, 2003) (to be 
codified at 38 C.F.R. § 3.3).  (The Board notes that section 
38 U.S.C.A. § 1513 now provides for the award of benefits to 
veterans 65 years of age or older in certain circumstances.  
38 U.S.C.A. § 1513 (West 2002).  However, because the veteran 
was born in 1954, this provision is inapplicable to his 
claim.)  

In the veteran's case, service medical records dated in July 
1972 indicate that the veteran gave a history of eye trouble 
and stitches in his head.  Upon examination, pes valgus was 
noted on the left foot.  No other complaints, treatment, or 
diagnoses were noted.  In November 1972, the veteran 
complained of right knee pain.  An examination revealed local 
tenderness along the lateral patella.  No swelling was noted, 
and the veteran had good range of motion.  His ligaments were 
intact, and x-rays were within normal limits.  He was 
diagnosed with a contusion of the knee.  It was noted during 
this time that the veteran had had a number of interpersonal, 
social, and occupational adjustment problems that had 
apparently existed prior to his enlistment.  Upon mental 
status examination, the veteran was well groomed, appropriate 
in behavior, and fully oriented.  He had no anxiety, thought 
disorder, delusions, hallucinations, or clinically 
significant depression.  He was diagnosed with drug abuse, 
mixed type, that had existed prior to service.  In November 
1972, the veteran arrived at the health clinic with 
superficial lacerations of both forearms.  He appeared semi-
comatose.  He was diagnosed with a possible drug reaction, a 
probable immature personality, and a suicidal gesture versus 
a true suicidal attempt.  It was later noted that this was a 
manipulated gesture and that the veteran did not seem to be 
suicidal. The veteran also indicated in November 1972 that he 
had dropped a sander on his right hand, which had caused a 
slight abrasion to the second and third digits of the right 
hand.  In February 1973, a three-inch scar of the palm of the 
right hand and a four to five-inch scar of the right torso 
were noted.  No other complaints, treatment, or diagnoses 
were noted.  

Private medical records indicate that the veteran was 
hospitalized in August 1986 for psychiatric problems.  The 
veteran reported that he had had a inconsistent work history 
but that he had recently worked as a truck driver.  He was 
diagnosed with dysthymic disorder or depressive neurosis, 
atypical affective disorders, alcohol abuse, dependent 
personality disorder, and periorbital ecchymosis of the left 
eye.  

VA treatment records dated from February 1987 to February 
1988 reveal that the veteran was showing obvious problems 
with post-traumatic stress.  The veteran cited unemployment 
as a major problem.  He was diagnosed with depression.  

Private medical records dated from November to December 1987 
indicate that the veteran was hospitalized for psychiatric 
problems.  The veteran reported that he had had a ruptured 
ear drum and a concussion after being struck in the head in 
1968.  He also reported that he was injured in a 1972 
explosion, and had sustained a head injury, as well as other 
injuries.  He reported that he sustained a head injury after 
a March 1987 motor vehicle accident.  He stated that he had 
had blackouts when he became angry or was struck in the head.  
It was noted that the veteran had previously worked as a 
truck driver, but was fired after he had had an accident with 
the truck he was driving.  It was noted the veteran had 
developed an inadequate personality with few affective coping 
skills to deal with everyday stress, and that he had depended 
a great deal on alcohol and drug abuse as an agent to modify 
stress.  It was noted that his functioning had deteriorated 
and that he had not held gainful employment for nearly one 
year.  Upon examination, the examiner noted that the veteran 
seemed to have blackouts of convenience, not related to 
alcohol, but related to head injuries.  The veteran had a 
history of antisocial behavior which was frequently 
associated with alcohol and drug abuse.  He did not seem 
psychotic at the time of his examination.  He was also 
diagnosed with an antisocial personality disorder, atypical 
psychosis, a schizotypal personality disorder, and continuous 
alcohol abuse.  His prognosis was poor.  It was noted that 
although the veteran had a history of trauma in the past, 
with various fractures, but there were no related 
disabilities at that time.  

In various statements dated from April 1999 to April 2000, 
the veteran reported that had last worked as a truck driver 
in 1987.  He had completed high school and two years of 
college, where he apparently was trained in land surveying.  

The veteran was afforded a VA general medical examination in 
September 2000.  The veteran reported that since he was 
struck in the head in 1968, he had had a hairline fracture in 
his left temporal bone and hearing loss in the left ear.  He 
claimed that he sustained another blunt head injury in 1975, 
and that he sustained a fracture of his parietal bone in that 
accident.  He also reported that in a 1986 motor vehicle 
accident, he sustained injuries to both hands, the right 
ankle, the left knee, and the right shoulder.  He claimed 
that since then he had been having seizures about 12 times 
per year, and that his last seizure was three weeks earlier.  
He stated that he had severe headaches several times per 
week.  He denied any significant prodromal signs, nausea, or 
vomiting, but indicated that he saw light and dark images 
when he had the headaches.  He also claimed that he was 
diagnosed with hepatitis C in 1999, and stated that he was 
not receiving treatment for this condition.  He stated that 
he received Social Security disability benefits for his 
injuries.  Upon examination, his head was normocephalic.  
There was a one-inch scar around the right front of the 
parietal area.  No scar was found at the left temporal area.  
The tympanic membranes of the ears were intact.  The veteran 
had poor dental hygiene and many teeth were chipped off to 
the roots.  There was no lymphadenopathy or thyromegaly of 
the neck.  There were no edema, cyanosis or clubbing of the 
extremities.  Upon neurologic examination, the cranial nerves 
II through XII were grossly intact.  He had no sensory loss.  
Deep tendon reflexes were 1+ throughout.  He had no 
cerebellar signs.  Upon psychiatric examination, the veteran 
appeared to be angry and uncooperative and left after the 
examination.  No laboratory tests were performed.  The 
veteran did not return for his scheduled orthopedic or 
psychiatric VA examinations.  The veteran was diagnosed with 
two blunt head injuries as per the veteran.  No neurologic 
deficits were noted.  He was also diagnosed with a complaint 
of chronic recurrent headaches and seizures.  It was noted 
that the veteran was not on any anti-seizure medication at 
this time.  He was also diagnosed with hepatitis C per the 
veteran's history.  The examiner noted that there was no 
documentation of any of these complaints in the claims file.  

In April 2003, the veteran reported that he had last worked 
in 1987 as a truck driver.  He indicated that he was involved 
in a 1987 motor vehicle accident which caused injuries to 
both hands, a fractured collar bone, and a compression 
fracture of the right ankle.  The veteran also reported that 
he had contracted hepatitis C due to a blood transfusion.  He 
also reported that he had suffered from blackouts and 
fatigue.  

In a May 2003 statement, the veteran's representative 
indicated that the veteran was 49 years old, and that he had 
had a marginal employment record, and had not worked for 
several years.  The veteran had some work experience as a 
laborer and truck driver.  The representative argued that the 
veteran had no training or skills which could be applied to 
the modern work force.  The representative reported the 
veteran's current disabilities as including hepatitis C, 
multiple skull fractures with concussions and headaches, a 
history of a seizure disorder, a personality disorder, and a 
history of hand and ankle fractures.  

The Board's review of the record shows that there were a 
number of reasons for scheduling the veteran for another 
examination to determine whether he was permanently and 
totally disabled due to nonservice-connected disabilities.  
38 U.S.C.A. § 1521(a) (West 2002).  Importantly, there is no 
current VA examination of record that includes an opinion on 
the veteran's employability.  Furthermore, the nature and 
severity of all of the veteran's claimed conditions are 
unclear.  For example, because the veteran was diagnosed with 
several different psychiatric disabilities, including 
atypical psychosis, schizotypal personality disorder, 
dysthymic disorder, dependent personality disorder, and 
depression, the true nature of any psychiatric disability the 
veteran may have is unclear.  Furthermore, the severity of 
any diagnosed psychiatric disability is unclear as the August 
2000 VA examiner only noted that the veteran was angry and 
uncooperative, and did not perform an examination that takes 
into account the criteria by which psychiatric disorders are 
rated, most likely because the veteran was scheduled to have 
a mental disorders examination immediately following the 
general medical examination.  See 38 C.F.R. § 4.130 (2002).  
In addition, there is no current orthopedic evaluation report 
of record that indicates the nature and severity of any 
current musculoskeletal disabilities that the veteran may 
have, including any disabilities of the skull, hands, right 
ankle, knees, right shoulder, clavicle, or scarring.  The 
Board notes that the August 2000 VA examiner only briefly 
described that the veteran's musculoskeletal system in 
general terms, and not in terms applicable to the pertinent 
rating criteria, most likely because the veteran was 
scheduled to have an in-depth orthopedic examination 
following the general medical examination.  See 38 C.F.R. 
§ 4.71a (2002).  It is also unclear whether the veteran's 
current disabilities include hearing loss as the veteran's 
hearing was not tested in August 2000.  Moreover, although 
the veteran has reported several times that he had contracted 
hepatitis C, the August 2000 VA examiner did not perform 
tests to determine whether the veteran had hepatitis C.  (It 
appears that the veteran may have become angry and left the 
examination before such tests could be performed.)  In 
addition, although the evidence of record suggests that the 
veteran may have ecchymosis of the left eye, seizures, and 
headaches, it does not appear that these conditions were 
thoroughly examined by the August 2000 VA examiner.  In fact, 
the examiner did not indicate whether the veteran currently 
had ecchymosis, and only noted that the veteran had headaches 
and seizures as per the history provided by the veteran.  The 
effect of any epilepsy on employability has likewise not been 
determined.

The regulations used to evaluate injuries to both hands, 
scarring, ecchymosis of the left eye, hearing loss, and 
hepatitis C have changed since the veteran's claim was filed 
in May 1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a 
(1998); 38 C.F.R. § 4.114 (2001); 38 C.F.R. §§ 4.71a, 4.85, 
4.86, 4.87, 4.114, 4.118 (2002); 64 Fed. Reg. 25209 (May 11, 
1999); 66 Fed. Reg. 29488 (May 31, 2001); 67 Fed. Reg. 29488 
(July 26, 2002); 67 Fed. Reg. 49596-99 (July 31, 2002).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
expressed intent to the contrary.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  As this case has been pending 
since before the changes in the regulations, the most 
favorable criteria are to be applied to the veteran's claim.  

Although the Board notes that some of the changes in the 
pertinent rating criteria did not occur until after the 
veteran had failed to report to several of his examinations 
in 1999 and 2000, the Board points out that new examinations 
of the veteran would have been helpful in order to 
specifically evaluate the severity any hand disabilities, 
skin disabilities, hearing loss, and hepatitis C in terms 
applicable to any of the rating criteria pertinent to these 
disabilities-old or new.  See 38 C.F.R. §§ 4.85, 4.86, 
4.86a, 4.87, 4.87a (1998); 38 C.F.R. § 4.114 (2001).  
38 C.F.R. §§ 4.71a, 4.85, 4.86, 4.87, 4.114, 4.118 (2002); 64 
Fed. Reg. 25209 (May 11, 1999); 66 Fed. Reg. 29488 (May 31, 
2001); 67 Fed. Reg. 29488 (July 26, 2002); 67 Fed. Reg. 
49596-99 (July 31, 2002).  Thus, new VA examinations were 
needed to properly determine the nature and severity of all 
of the veteran's claimed disabilities, as the record is 
lacking evidence that can be used to evaluate the veteran's 
claimed disabilities under any of the pertinent rating 
criteria, former or current.  

For the reasons set out above, the record presents the need 
for new VA examinations to adequately evaluate the veteran's 
claim.  In June 1999, the RO scheduled the veteran for 
several VA examinations, specifically brain and spinal cord, 
joints, and general medical examinations.  The veteran failed 
to appear for any of the scheduled examinations on July 7, 
1999.  

An undated notation in the claims file indicates that the 
notice to the veteran of the July 1999 VA examinations was 
sent to the wrong address.  It was requested that the 
veteran's VA examinations be rescheduled.

In August 1999, the veteran was advised that the RO was going 
to request that new VA examinations be scheduled.  

A September 22, 1999 notation in the claims file indicates 
that the veteran was unable to appear for his scheduled VA 
examination due to a transportation problem.  It was noted 
that the VA Medical Center was going to cancel the veteran's 
appointment, and requested that a new VA examination be 
scheduled.  On September 25, 1999, the veteran failed to 
report to the scheduled VA brain and spinal cord, general 
medical, and joints examinations.  The RO requested a new VA 
examination on September 27, 1999.  The veteran failed to 
report to the examinations scheduled on October 29, 1999.  

In a July 2000 statement, the veteran reported that he was 
able and willing to report to a new VA examination.  

The veteran was scheduled for several VA examinations at the 
VA Medical Center in Detroit, Michigan in August 22, 2000.  
As stated above, the veteran left the August 2000 VA general 
medical examination and did not return for his scheduled 
orthopedic or psychiatric examinations.  A notation in the 
claims file indicates that the veteran refused the orthopedic 
and psychiatric examinations.  It was noted that the veteran 
had become upset and left because the compensation and 
pension division did not have all of his paperwork ready.  
The veteran had also stated that he should have been examined 
in Saginaw, Michigan.  

In the March 2002 remand, the Board noted that the veteran 
was never expressly notified that his failure to report for 
the scheduled VA examinations would result in a denial of his 
claim.  The Board remanded the veteran's claim to the RO, in 
part, so that he could be given notice of 38 C.F.R. § 3.655 
and the opportunity to respond.  The Board also noted that if 
good cause was shown for the veteran's failure to appear at 
the previously scheduled VA examinations, and such 
examinations were necessary to establish entitlement to a 
permanent and total rating, the RO should schedule additional 
examinations to determine the severity of each of the 
veteran's disabilities.  

In April 2002, the RO sent a letter to the veteran notifying 
him of 38 C.F.R. § 3.655 and the effect on this regulation on 
his claim.  This letter was returned to the RO in April 2002 
as it was sent to the wrong address.  The letter was re-sent 
to the veteran's correct address in May 2002.

In August 2002, the RO issued a supplemental statement of the 
case (SSOC) which included the provisions of 38 C.F.R. 
§ 3.655.  However, this SSOC was apparently mailed to the 
wrong address.  The SSOC was returned to the RO in August 
2002 as not deliverable as addressed.   

The case was returned to the Board in August 2002.  In the 
September 2002 remand, the Board noted that the August 2002 
SSOC was sent to the wrong address, and ordered that the RO 
issue a new SSOC that included the provisions of 38 C.F.R. 
§ 3.655, and noted that if good cause was shown for the 
veteran's failure to appear at previously scheduled VA 
examinations and such examinations were still deemed 
necessary to establish entitlement to a permanent and total 
rating, the veteran should be scheduled for examinations to 
determine the severity of each of his disabilities.  The 
September 2002 remand was also apparently sent to the wrong 
address.  The September 2002 remand was re-mailed to the 
veteran's current address in March 2003.

In November 2002, the RO requested that VA hemic disorders, 
mental, bones, joints, brain and spinal cord, epilepsy and 
narcolepsy, neurologic, scars, and audiological examinations 
be scheduled.  This examination request provided an incorrect 
mailing address for the veteran.  The claims file indicates 
that the veteran failed to report for any of the scheduled 
examinations on November 21, 2002.  

A SSOC was issued in March 2003, which noted that the veteran 
had failed to appear for several VA examinations.  It 
indicated that the veteran had been asked to furnish good 
cause why he had failed to report to the VA examinations, but 
that he had failed to respond to this request.  The 
provisions of 38 C.F.R. § 3.655 were cited.  A copy of the 
SSOC was also sent to the veteran's representative.  

In April 2003, the veteran indicated that he had nothing to 
add to claims file regarding the issue on appeal.

In a May 2003 statement, the veteran's representative 
indicated that notice of the November 21, 2002 VA 
examinations was sent to the wrong address and requested that 
new VA examinations be scheduled.  

The claims file indicates that in May 2003, the RO contacted 
the veteran by telephone concerning the scheduling mix-up of 
the most recent VA examinations.  The veteran reported that 
he refused to report to VA examinations because of personal 
reasons, and requested that the examinations not be 
rescheduled.  The veteran wanted to continue the appeals 
process without the remanded examinations, and reported that 
he was satisfied with the evidence of record.  

Title 38 C.F.R. section 3.655 provides, in pertinent part:

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. . .
(b)	Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously 
disallowed, or a claim for increase, 
the claim shall be denied.  

38 C.F.R. § 3.655 (2002).  

In this case, the Board finds that the veteran has not 
established that good cause exists for his failure to report 
to the scheduled VA examinations in October 1999 and August 
2000.  The claim for pension is not an original compensation 
claim, and consequently must be denied.  38 C.F.R. § 3.655.  
The Board acknowledges that notice of the July 1999 and the 
November 2002 VA examinations was apparently sent to the 
wrong address, and that the veteran notified the RO in 
advance of the September 1999 VA examination that he did have 
transportation to the scheduled examination.  Nevertheless, 
the record suggests that the veteran was properly notified of 
the October 1999 and the August 2000 VA examinations.  It 
should be noted that no evidence has been presented to rebut 
the presumption that the veteran was properly informed of the 
date and time of the October 1999 or the August 2000 
examinations.  In fact, the veteran appeared to be aware that 
additional VA examinations were scheduled in August 2000 
because he in fact appeared for the scheduled general medial 
examination before he became angry and left the facility 
because he was apparently having to wait for his other 
scheduled examinations.  Therefore, it should be noted that 
no evidence has been presented to rebut the presumption that 
the veteran was properly informed of the date and time of the 
October 1999 and August 2000 examinations.  See Mason v. 
Brown, 8 Vet. App. 44, 53-55 (1995).  

Furthermore, there is no evidence to show that the veteran 
was not competent or incapable of understanding the need for 
the October 1999 or the August 2000 examinations.  In fact, 
the veteran's correspondence with the RO in September 1999 
and July 2000 reflects that he had reviewed the notice of 
scheduled examination sent to him, and that he had asked for 
additional VA examinations twice, thereby indicating his 
acknowledgment of the need for such examinations.  The Board 
also notes that it does not appear that the veteran lacked 
proper transportation to the examinations scheduled in 
October 1999 and in August 2000.  Finally, the Board notes 
that the veteran did not contact the RO, nor did he give a 
reason for his failure to report to the scheduled October 
1999 and August 2000 VA examinations.  He was subsequently 
advised of 38 C.F.R. § 3.655 and its affect on his claim in 
the March 2002 remand, the April 2002 letter, the September 
2002 remand, and the March 2003 SSOC.  The veteran was 
afforded the opportunity to explain his failure to report for 
scheduled VA examinations, but did not respond.  
Additionally, when the veteran was contacted in May 2003 
about scheduling additional VA examinations, he was 
apparently very adamant that he would not appear for any VA 
additional examinations.  Although he cited "personal 
reasons" as his reasons for not appearing for additional VA 
examinations, he did not indicate that such "personal 
reasons" included his own illness or hospitalization, or the 
death of an immediate family member; nor did he cite 
"personal reasons" as the reason that he did not appear for 
the scheduled October 1999 or the August 2000 VA 
examinations.  Being upset with having to wait for paperwork 
does not amount to good cause.

All in all, the Board concludes that "good cause," such as 
described by regulation, has not been shown.  38 C.F.R. § 
3.655(a) (examples of good cause include such things as 
illness or hospitalization of the claimant, or death of an 
immediate family member).  The provisions of 38 C.F.R. § 
3.655 applicable to the veteran's original pension claim 
require that his claim be denied rather than decided on the 
evidence of record.  Consequently, the Board finds that good 
cause has not been established for his failure to report, and 
that, therefore, his claim must be denied.  Because of the 
imperative nature of 38 C.F.R. § 3.655, see Woods v. 
Derwinski, 1 Vet. App. 190 (1991), his claim must be denied.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§  5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. § 
5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating actions 
of November 1999, September 2000, and March 2003, the 
statement of the case issued in October 2000, the 
supplemental statements of the case issued in August 2002 and 
March 2003, and letters dated in June 2001 and April 2002 
that informed him of the applicable laws and regulations.  
Furthermore, the Board points out that the veteran received 
notice of 38 C.F.R. § 3.655 and its affect on his claim, and 
notes that the veteran indicated in April and May 2003 that 
he had no additional argument to present.  Specifically, 
these documents show that the VA notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  
Consequently, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  The RO obtained the 
veteran's post-service VA treatment records, and afforded him 
a VA examination.  Although the veteran suggests that 
private, VA, and Social Security medical records are missing 
from the claims file, the Board points out that the veteran 
was advised in an April 2002 letter (that was re-sent to the 
veteran in May 2002), to provide specific information 
regarding any evidence of past or current treatment for any 
disability, including complete contact information for all of 
his medical providers.  Although the veteran apparently 
responded to this letter in April 2003, he did not provide 
releases for any of his treatment providers, nor did he 
provide the proper contact information for his treatment 
providers or the dates of his treatment.  (The Board notes 
that previous releases that the veteran had submitted to the 
RO in August 1999 regarding his private medical records also 
failed to provide complete contact information.)  The Board 
notes that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence.  Furthermore, although the 
veteran repeatedly claimed that he received Social Security 
disability benefits due to his disabilities, the Social 
Security Administration advised the RO in May 2002 that it 
had no medical file on the veteran, and that no medical 
determination had been made as the veteran's claim had been 
denied on technical grounds.  In addition, the RO attempted 
to schedule several VA examinations for the veteran.  As 
indicted above, a new VA examination was necessary to 
determine whether the veteran was entitled to non-service-
connected pension benefits, and the veteran failed to report 
to several scheduled examinations.  In light of the veteran's 
failure to cooperate in appearing for his VA examinations, 
the Board concludes that VA's duty to assist the veteran has 
been satisfied.  Additionally, the Board points out that 
further development of the veteran's claim would be 
inappropriate due to the imperative nature of 38 C.F.R. 
§ 3.655.  See Woods, supra.

Thus, the Board concludes that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

